Citation Nr: 0305394	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to service-connected 
residuals of collapsed left lung with pleural abrasions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.K., Observer


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from March 1972 to January 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied service connection for chronic 
obstructive pulmonary disease (COPD) as secondary to service-
connected residuals of collapsed left lung with pleural 
abrasions (left lung disability).  The veteran appealed.

The Board notes that in a September 1999 rating decision 
denying the veteran's claim for an increased rating for his 
service-connected residuals of left lung disability, the RO 
also denied as not well grounded, service connection for COPD 
as secondary to the service-connected residuals.  After 
further development, the issue of secondary service 
connection for COPD was denied by rating decision of December 
2000, and the veteran appealed.

In testimony before the undersigned Veterans Law Judge in 
September 2002, the veteran raised the issue of his 
unemployability due to COPD.  This matter is referred to the 
RO for confirmation as to whether the veteran wishes to 
pursue such a claim and, if so, appropriate action should be 
undertaken, to include development pursuant to the VCAA.  

A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file. 

2.	The veteran had spontaneous pneumothoraces in service, 
followed by identifiable lung disease service-connected as 
residuals of collapsed left lung with pleural abrasions.

3.	He currently has chronic obstructive pulmonary disease.

4.	It is at least as likely as not that the current pulmonary 
disease is causally related to the service-connected 
residuals of collapsed left lung with pleural abrasions.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
chronic obstructive pulmonary disease is  proximately due to 
or the result of service-connected residuals of collapsed 
left lung with pleural abrasions. 38 U.S.C.A. §§ 1101, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 3.303, 310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete the claim, the record 
shows that by the rating decision, as well as in the 
statement of the case, supplemental statements of the case, 
and various correspondence, VA informed the veteran of the 
evidence needed to support his claim.  Specifically, in a 
VCAA letter dated in March 2001, the veteran was notified of 
the need to supply competent medical evidence to support his 
claim, and of the need to provide releases and to identify 
any additional sources of outstanding medical treatment 
records.  The RO also notified the veteran of efforts VA 
would make to secure outstanding medical records of 
treatment.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the RO requested and obtained all 
outstanding VA treatment records, and the veteran has not 
referenced any outstanding evidence that might aid in his 
claim.  Additionally, the veteran was scheduled for VA 
compensation and pension examinations.  The veteran was also 
afforded a hearing before the Board in January 2002, and he 
and his representative were provided ample opportunity to 
submit additional evidence and written argument to the Board.  
The Board is confident in this assessment because, in light 
of this decision in which the Board finds that service 
connection is warranted, the veteran is not prejudiced by the 
Board's review of this claim on the basis of the current 
record.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The veteran argues that his currently diagnosed COPD 
developed from and is proximately due and the result of the 
service-connected left lung disability.  The more salient 
medical records are discussed below.

Records reveal that the veteran was hospitalized in November 
1973 and January 1974 during service, with a history of acute 
onset of shortness of breath and left chest pain.  Chest x-
rays revealed spontaneous pneumothorax on the left and he 
underwent left thoracotomy in February 1974, with apical 
wedge biopsy and pleural abrasions.  He was returned to duty 
without further incident after May 1974.

In December 1977, the RO granted service connection for 
residuals of collapsed left lung with pleural abrasions (left 
lung disability), noncompensably rated effective from 
September 1977.

In April 1985 VA discharge summary, the veteran was admitted 
with chest pain with exertion and occasional productive 
morning cough.  He was noted as smoking one pack of 
cigarettes a day since age 19.  Chest x-rays showed chronic 
areas of scarring and beginning bullous emphysema.  Tests 
showed mild airway obstruction and he was treated for 
possible pneumonia.  May 1985 perfusion lung scan showed some 
chronic obstructive lung disease.  Diagnosis was bullous 
emphysema.  Chest x-rays in June 1985 showed clearing of 
residual focal atelectatic areas along the middle lobe.  
Blunting and scarring at both angles were noted as well as 
apical pleural thickening and slight overinflation, and 
probable bullous change in the right lower lobe.  
Infiltrative changes along the middle lobe were considered to 
be related to some acute inflammatory process which had 
almost completely subsided.  Assessment was further clearing 
of the right middle lobe with remaining chronic changes.
In December 1986, the veteran was seen with complaints of 
shortness of breath, fatigue on exertion of any form.  The 
assessment was bullous emphysema, probably secondary to 
smoking, and the veteran was advised to stop smoking.  

On December 1994 VA compensation and pension examination, the 
veteran reported shortness of breath on exertion.  
Auscultation of the lungs revealed scattered rhonchi with 
end-expiratory wheezing.  There were no rales.  Extremities 
showed no clubbing, cyanosis, or edema.  Chest x-rays of the 
lungs revealed COPD, and pulmonary function studies showed 
moderate obstruction.  The disease was noted as demonstrably 
active.  Diagnosis was COPD.

January 1998 private chest x-rays from Stanley Memorial 
Hospital show normal heart size with probable scarring apices 
and hyperinflation of the lungs.

In September 1998, private x-rays noted an abnormal chest 
with what appeared to be scarring in the apices, fibrosis, 
and blebs and/or bulla in the bases especially to the left.

On VA examination in February 1999, the veteran complained of 
shortness of breath on exertion, and after walking about 100 
yards.  Chest examination revealed a short thoracotomy scar 
on the left, well healed without complication.  Expansion of 
the chest was normal, with no dullness to percussion.  
Auscultation revealed no abnormal breath sounds.  Review of 
chest x-rays done several years prior showed no marked 
abnormality, although there was slight evidence suggesting 
emphysema and slight residual of the thoracotomy.  No active 
emphysema disease was noted.  Diagnosis was collapsed left 
lung with pleural abrasion, and no findings suggestive of 
bronchial asthma.  Pulmonary function tests were noted as 
showing evidence of obstructive pulmonary disease, 
restrictive pulmonary disease, and emphysema or chronic 
obstructive pulmonary disease.

March 1999 radiographic reports from Stanley Memorial 
Hospital revealed findings of prominent fibroemphysematous 
changes with basilar scarring bilaterally left greater than 
right.  Impression was stable fibro-emphysematous changes, 
with no acute infiltrates identified.

A private medical report dated in July 1999 relates to an 
unrelated sleep disorder.  The report contains a pulmonary 
function study which shows a diagnosis of chronic obstructive 
pulmonary disease compatible with emphysema.

In a September 1999 rating decision, the RO denied an 
increased rating for the service-connected disability, and 
denied service connection for COPD as not well grounded, 
finding that the evidence failed to show any relationship 
between the COPD and service-connected residuals of collapsed 
left lung with pleural abrasions.

A March 2000 letter from the veteran's private physician, a 
specialist in internal medicine and pulmonary diseases, Dr. 
R.M. Jr., submitted with associated pulmonary function tests, 
indicates that the veteran has a life-limiting severe 
obstructive lung disease of the fibro-emphysematous type, and 
was Grade One respiratory impairment.  The internist noted 
that the pleural abrasions can result in reduction of lung 
function by 15 percent or more, and noted that the pulmonary 
function tests of January 2000 showed hyperinflation of lung, 
with total lung capacity of 127 percent, favoring a diagnosis 
of obstructive lung disease.  

The internist also stated that the natural history of the 
disease revealed by the 1977 in service incident of 
spontaneous pneumothoraces or lung rupture is time-related 
and will culminate in emphysematous lung disease, and 
pulmonary function testing showed advanced obstructive lung 
disease.  The internist concluded that the veteran was a 
severely impaired one pack per day smoker with a history of 
bullous emphysema, pneumothoraces, and pleural abrasions; 
pulmonary function correlated with emphysematous lung 
disease, and the correlation with restrictive lung diseases-
sequelae of lung scarring and pleural abrasion is less clear 
i.e. there is severe hyperinflation of total lung capacity of 
127 percent and increase in residual volume 234 percent.  
March 2000 private chest x-rays noted an impression of 
hyperinflation with biapical pleural parenchymal scarring.

On November 2000 VA examination, done with review of the 
claims folder, the veteran complained of shortness of breath 
and easy fatigability.  He reported working as a mechanical 
maintenance man until about a year prior, when he had to stop 
because of increased shortness of breath and loss of stamina.  
He could only walk about 100 yards, and had to stop every 2 
to 3 steps when climbing stairs.  Physical examination showed 
an 8 inch long healed left thoracotomy incision, without 
complications.  Breath sounds were distant and bilateral.  No 
abnormal breath sounds were noted.  Diagnoses were status 
post left spontaneous pneumothorax, status post pleural 
abrasion for recurrent spontaneous pneumothorax, left lung; 
pulmonary emphysema; chronic obstructive pulmonary disease.  
The examiner opined that the pneumothorax did not cause 
either the COPD or the emphysema.  VA November 2000 
radiographic reports showed no acute process as compared to a 
chest x-ray of February 1999.  Impression was COPD, scarring 
and blunting of the bases and costophrenic angles.

In a December 2000 rating decision, the RO denied secondary 
service connection for COPD, finding that the overall medical 
evidence failed to show any relation between the in service 
service-connected residuals and the current COPD.  The 
veteran appealed.

In August 2001, the veteran submitted a letter from his 
treating internist and pulmonary disease specialist Dr. R.M. 
Jr., which indicated that extensive publications in the 
1970's have documented the process of "Disappearing lung."  
Dr. R.M. stated that the process will occur in individuals 
with a bullous (including bleb) type emphysema over time 
independent of smoking.  In young people with cystic/bullous 
disease heralded by pneumothorax as in the veteran's case, 
the internist noted that further loss of ventilable lung is 
expected.  He noted that careful radiographic or tomographic 
images (appropriate for that early date of pneumothorax) 
would have documented the expected underlying bullous/cystic 
disease.  The veteran's downhill course was stated to be 
likely modified by smoking.  Outlook was noted as poor, and 
the internist concluded that "[l]iterature on the natural 
history of his disease will clearly support the contention 
that the process was heralded by the episodes of pneumothorax 
while in the Navy."
The veteran also submitted a MEMO dated in February 2002, 
from Dr. AMG, a medical consultant in the practice of 
Occupational Medicine.  Dr. AMG noted review of the veteran's 
claim file and medical records.  In the MEMO report, the 
veteran's medical history was relayed in detail, and Dr. AMG 
noted that there appeared to be a progressive development of 
the veteran's lung disease commencing with the spontaneous 
pneumothorax during service in 1973 and 1974, followed by 
chest x-rays of 1977 which showed signs of a thickened apical 
pleura bilaterally and fibrosis in both lungs.  
Hospitalization in 1985 for pneumonia showed interstitial 
fibrosis and bullous emphysema, 1988 radiographs showed lungs 
that have an emphysematous appearance with fibrosis, blebs 
and/or bulla in the bases, and March 2000 report revealed 
advanced obstructive lung disease or emphysematous lung 
disease with severe hyperinflation, severe impairment of the 
airway flow and diffusion defects.

Dr. AMG opined that there appeared to be a progressive 
development of the veteran's lung disease that occurred at 
age 20, followed by identifiable lung disease as evidenced by 
radiographic evaluation at age 23, and significant 
progression and advanced disease as early as age 31.  Dr. AMG 
noted that in young people, spontaneous pneumothorax can be 
idiopathic, and an early sign of many diseases including the 
first clinical manifestation of interstitial lung fibrosis.  
Early detection required radiographic and tomographic imaging 
of the lung, which was noted as not having been done in 
service.

Dr. AMG concluded that the veteran has both fibrosis of the 
lung and advanced emphysematous disease or COPD, and stated 
that "[g]iven the natural history of his lung pathology, it 
is as likely as not that the first signs of the disease were 
the multiple spontaneous pneumothoraces that occurred in 
service."

The veteran's treating internist Dr. R.M. Jr., submitted 
another letter dated in March 2002, indicating that the 
veteran suffered recurring pneumothoraces in the Navy.  Dr. 
R.M. noted that the presence of bullous lung disease was 
noted to pursue a decades long course of progressive further 
conversion of functioning lung units to useless bullae, which 
sequence was in motion while the veteran was a sailor, 
smoking was trivial, and this conversion was the dominant 
factor of lung function deterioration.  Dr. R.M. further 
opined that the "underlying bullous disease is the major 
disabling factor.  At his present age cigarette smoking would 
not have alone produced this advanced disabled state.  The 
disabling events occurred while he was a sailor."

In a January 2002 hearing before the undersigned, the veteran 
testified to the onset of his lung disease in service, and 
that he experienced continuing deterioration post service.  
He testified to being treated by Dr. R.M., a pulmonary 
disease specialist from about 1996 or 1997. He indicated that 
he was totally disabled for social security disability 
purposes due to his inability to breathe, and that he was 
unable to pursue any kind of work.   

Analysis

To establish entitlement to service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. 
3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The critical issue in this case is whether the veteran has 
COPD secondary to the service-connected residuals stemming 
from an incident of service.  The record reflects post-
service deterioration of the veteran's lung disease.  The 
veteran has been shown to be a smoker, and his deterioration 
has been noted as secondary to smoking.  However, the 
veteran's treating internist suggests that in service 
pneumothorax incidents speak decisively for the presence of 
bullous disease that remained unidentified due to a lack of 
adequate radiographic and tomographic imaging at that time, 
and that the current COPD is a conversion disorder from these 
early in service defects in the lung.  Additionally, although 
the veteran is a smoker, both the treating internist and 
private medical consultant suggest that the young age of 
onset of manifestations in service, and the rapid 
deterioration and conversion of the disease suggest that 
cigarette smoking alone would not have produced this advanced 
disabled state.  The in service manifestations have been 
noted as idiopathic, and both private examiners concluded 
that the first signs of the current COPD were the multiple 
pneumothoraces that occurred during service.

The Board notes that the VA examiner concluded there was no 
causal link of the current condition to service or a service-
connected disability.  However, no rationale was provided in 
the report for this opinion.  In contrast, the opinions 
provided by the veteran's treating internist and a medical 
consultant, based on review of the claims file and medical 
records, were supported by sound rationale, and relevant 
citations to medical literature, with detailed explanations 
of the etiology and progression of the disease.  The Board 
finds that they are of significantly great probative value 
when weighed against the VA examiner's opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").

Upon consideration of the overall evidence of record, the 
Board finds that the weight of the evidence is at least in 
equipoise with regard to whether the veteran's COPD is 
etiologically related to his service-connected residuals.  
Extending the benefit of the doubt to the veteran, service 
connection for COPD is warranted in this case, as secondary 
to the service-connected residuals.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


ORDER

Entitlement to service connection for COPD, as secondary to 
service-connected left lung disability, is granted.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

